Citation Nr: 1015272	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1984 for the establishment of the increased disability rating 
of 80 percent for the Veteran's service-connected left lower 
extremity amputation.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1942 to June 
1943, including combat service in World War II.  He died in 
July 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
there was CUE in an August 1985 rating decision and increased 
the Veteran's disability rating to 80 percent for his left 
lower extremity amputation, effective July 20, 1984.  This 
rating decision also denied entitlement to accrued benefits.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a March 2010 RO (Videoconference) 
hearing.  A copy of that hearing transcript is associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran was wounded by shrapnel in August 1942 during a 
bombing attack in New Guiana.  His wound eventually 
necessitated the amputation of his left leg.  Service 
treatment records document his treatment for this injury, and 
a June 1943 treatment note includes a measurement of his 
amputation stump.  An August 1943 rating decision granted 
service connection for this left lower extremity amputation 
and assigned an initial disability rating of 60 percent.

In November 2004, the appellant filed a claim arguing that 
the Veteran's disability rating for his left lower extremity 
has been incorrect "from day one" and requested that his 
compensation be adjusted "retroactively."  She further 
argued that his amputation was done at the upper third of the 
thigh rather than the middle third of the thigh as reflected 
in the rating decisions.  A May 2007 rating decision 
subsequently determined that there was CUE in an August 1985 
rating decision and assigned an 80 percent disability rating 
for the Veteran's left lower extremity amputation, effective 
July 20, 1984.  The appellant provided additional argument in 
support of her claim in her May 2007 notice of disagreement 
(NOD).

While the RO determined that there was CUE in the August 1985 
rating decision, the Board finds that the appellant, through 
her written statements, has clearly raised a claim of CUE in 
the August 1943 RO rating decision.  This issue has not yet 
been adjudicated by the RO, and the Board may not adjudicate 
this issue in the first instance.

In addition, the appellant's claims for an earlier effective 
date for the 80 percent disability rating and accrued 
benefits are based, at least in part, on whether there was 
CUE in the August 1943 rating decision.  These clams are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other). Therefore, the instant claims for an earlier 
effective date and accrued benefits are being remanded to 
avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should adjudicate the 
appellant's claim of CUE in the August 
1943 rating decision that granted service 
connection for the Veteran's left lower 
extremity amputation and assigned an 
initial disability rating of 60 percent.  
If the determination is adverse to the 
appellant, the RO should provide the 
appellant and her representative with 
notice of appellant rights, specifically 
to the right to file a NOD within one year 
of notice of the determination.  If 
appellate review is initiated by the 
filing of a NOD, the RO should issue a 
statement of the case (SOC) with the 
applicable law and regulations regarding 
the claim of CUE, and the appellant should 
be provided information regarding the 
filing of a substantive appeal to this 
issue.  See 38 C.F.R. § 20.200.

The appellant and her representative are 
hereby reminded that appellate 
consideration of the matter identified 
above may be obtained only if a timely 
appeal is perfected.

2.  If any claim on appeal remains denied, 
a supplemental SOC should be issued before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


